Citation Nr: 0309330	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, bilateral with superficial phlebitis, right, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1953 to July 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  

The Board notes that the veteran has, at various times, 
requested a personal hearing, to include a September 2002 
statement indicating that if review by the RO did not result 
in an increase, he desired a hearing with a hearing officer 
at the RO.  However, in March 2003, a statement was received 
by his representative canceling the pending request for a 
hearing before the Board.  The Board assumes this statement 
was intended to cancel all pending hearing requests.  If, 
however, this is not the case, and the veteran would still 
like a hearing, either before the Board or RO personnel, he 
is hereby advised that he should contact the RO and state 
such.  Until and unless he does so, no hearing will be 
scheduled.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).   

The veteran seeks an increased evaluation for his bilateral 
varicose veins.  The record shows that he was last examined 
by VA in August 2001.  In a December 2002 letter, a VA 
physician stated that he had been following the veteran for 
his varicosities for over 18 months and that during this 
period the veteran's varicosities had become increasingly 
worse, especially on the right foot and leg.  In addition, in 
the April 2003 brief, the veteran's representative has argued 
that the August 2001 examination was inadequate and that when 
a disability worsens, a new examination must be given.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The representative 
has also stated that the August 2001 examination was 
conducted without the claims file and thus it is inadequate.  
See Green v Derwinski, 1 Vet. App. 121, 124 (1991).  

In September 2001, the RO denied an increased rating for 
bilateral varicose veins, and also denied entitlement to 
individual unemployability (TDIU).  The veteran was informed 
of this decision in a letter dated September 28, 2001.  In 
his September 2002 substantive appeal on the increased rating 
claim, the veteran reported that he should be "100% service-
connected disabled."  The Board construes this statement as 
a timely notice of disagreement to the September 2001 rating 
action concerning entitlement to a TDIU.  It is proper to 
remand this claim because the veteran has not been provided a 
Statement of the Case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the forgoing, the case is hereby REMANDED to the 
RO for the following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  See Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).


2.  Schedule the veteran for a VA 
examination to evaluate his bilateral 
varicose veins.  A complete history must 
be taken, and any necessary tests must be 
conducted.   The examiner must indicate 
if there is evidence of massive board-
like swelling with constant pain at rest.  
The claims file must be made available to 
the examiner for review and the examiner 
must indicate that this has been 
accomplished in the examination report.  
All opinions and conclusions drawn must 
be supported by complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and, if not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for bilateral 
varicose veins.  If the benefit requested 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, this 
claim should be returned to the Board for 
further appellate review, if in order.

5.  The RO should provide the veteran a 
statement of the case on the issue of 
entitlement a TDIU.  The veteran should 
be provided all appropriate laws and 
regulations pertinent to this issue, and 
he should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the claim should be 
returned to the Board for further 
appellate consideration, if appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




